Hastings, J.
charging the jury:
Gentlemen of the jury: — John H. Rash, the defendant, is charged in this indictment with the crime of perjury. By the statutes of this state it is provided that “if any person shall commit the crime of perjury * * * such person shall be deemed guilty of felony,” etc. The statute does not provide what constitutes perjury and we must therefore define it as it was known at common law, as follows: — When a lawful oath is administered in some judicial proceeding or due course of justice, to a person who swears willfully, absolutely and falsely, in a matter material to the issue or point in question.
In this indictment, there are five separate and distinct counts. It is not necessary, however, for the state to prove to you the facts alleged in each of said five counts; if it should satisfy you, beyond a reasonable doubt, of the guilt of the defendant upon any one of said counts, that would be sufficient to warrant a verdict of guilty.
It is contended by the state that the defendant on the eleventh day of November, A. D. 1908, at Laurel, this county, made certain statements to Charles S Richards, who was at that time a Deputy Attorney General of this state, which statements in effect charged one Howard Whaley, with attempting by the use of money, on the third day of November, 1908, to influence the vote of the said John H. Rash. The state further contends that at the February term of this court, A. D. 1909, an information was filed by the Attorney General of this state against the said Howard Whaley, charging him with the offense of paying to the said John H. Rash $10 for his vote, on the said third day of November, 1908; that on October 11, A. D. 1909, the said charge against the said Howard Whaley came on *81to be heard in this court, and on the same day this defendant, John H. Rash, was produced, sworn, and testified at said trial; that the defendant while so testifying was asked by the Attorney General whether he did not make certain statements mentioned in the indictment in this case to the Deputy Attorney General, Mr. Richards, at Laurel, on November 11, 1908, which the state contends he at that trial denied. The defendant, on the other hand, contends (1) that if he made such false statements it was due to an imperfect recollection, and such statements were not intended to deceive; and (2) that any denials made at the time are so interwoven and mingled with other statements that they do not constitute a willful and absolutely false statement.
To constitute this offense the state must prove to you certain essential facts:
(1) That the oath administered was in a judicial proceeding.
(2) That the witness testified falsely.
(3) That his testimony was wilfully and absolutely false.
(4) That the matter to which the witness testified was material to the issue.
The record of the case of the State of Delaware v. Howard Whaley, is in evidence before you. The issue in that case was whether the said Howard Whaley paid the said John H. Rash $10 to vote, and the false statement which it is alleged the defendant made did not prove or tend to prove that fact. The evidence of this defendant, however, in the Whaley trial, by which he is alleged to have falsely denied that to which he testified before the Deputy Attorney General, was material to the issues in the Whaley trial in so far as such false denial affected the credibility of the defendant as a witness. If, therefore, you find that the defendant made such an absolute and false denial, then the denial was material to the trial of the Whaley case, in that it affected his credibility as a witness. State v. Shaffner, 6 Penn. 576, 69 Atl. 1004.
If you should find the defendant did make the false statements as alleged in the indictment, you should next inquire as to the intent of the defendant; that is, whether such false statements were made by him willfully, absolutely, and corruptly. And we say to you that in determining that fact you should take into considera*82tion all of the statements made by the defendant when testifying in the Whaley case, those that admit the statements alleged as well as those that deny them.
Now, gentlemen of the jury, the facts in this case must be determined by you; the province of the court is to instruct you with reference to the law and leave the facts entirely for your consideration and determination.
If after a careful consideration of this case you are satisfied beyond a reasonable doubt that on November 11,1908, the defendant made the statements alleged in any one of the counts in this indictment before the Deputy Attorney General at Laurel, and that on the eleventh day of October, 1909, after being duly sworn in the case of State v. Whaley, he denied making those statements, and that at the time he so denied making them he knew he was testifying falsely, and that such false testimony was given by him willfully, fraudulently and corruptly, you should render a verdict of guilty; otherwise your verdict should be not guilty.
Thelaw presumes that every one accused of a crime is innocent until proven guilty, beyond a reasonable doubt. By a reasonable doubt is meant, not a vague, fanciful or indefinable doubt, but such a doubt as reasoning men would have under all the circum- ' stances of the case.
When the jury entertains a reasonable doubt of the guilt of the accused in respect to any essential ingredient of the crime, that doubt inures to the benefit of the accused, as the burden of proving the prisoner guilty beyond such a reasonable doubt rests upon the state.
The jury disagreed.